ALLEN, Judge.
The claimant appeals a workers’ compensation order, and challenges the denial of payment for chiropractic care which he obtained without prior authorization. The claimant had submitted a chiropractic request to the employer’s servicing agent, and although chiropractic was eventually authorized we conclude that this response was not forthcoming within a reasonable amount of time. The claimant had then commenced the unauthorized care, and was not compelled to discontinue this treatment. Chase v. Henkel & McCoy, 562 So.2d 831 (Fla. 1st DCA 1990). And the availability of care which had previously been authorized in another discipline did not discharge the employer’s obligation to act promptly on the claimant’s chiropractic *495request. Jackson v. Publix Supermarkets, 520 So.2d 50 (Fla. 1st DCA 1987). The employer may therefore be responsible for the unauthorized chiropractic care if this treatment was reasonable and necessary. Chase; Jackson. The appealed order is accordingly reversed, and this case is remanded.
DAVIS, J., and SMITH, Senior Judge, concur.